Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16704110 filed on 12/5/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of 1-14, 21-26 in the reply filed on 2/26/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 21-23, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0006485).
Regarding independent claim 1, Kim et al. teach a semiconductor device comprising:
a first semiconductor channel member (Fig. 2, element 131) and a second semiconductor channel member (Fig. 2, element 132) over the first semiconductor channel member; and 
a dielectric feature comprising a first dielectric layer (Fig. 2, element 141), a second dielectric layer (Fig. 2, element 142) different from the first dielectric layer, and a third dielectric layer (Fig. 2, element 143), 
wherein the dielectric feature is sandwiched between the first and second semiconductor channel members (Fig. 2).
Regarding claim 2, Kim et al. teach wherein the first dielectric layer and the third dielectric layer collectively wrap around the second dielectric layer (Fig. 2).
Regarding claim 3, Kim et al. teach wherein the first dielectric layer is in contact with the first and second semiconductor channel members (Fig. 2).
Regarding claim 4, Kim et al. teach wherein the second dielectric layer is spaced apart from the first and second semiconductor channel members by the first dielectric layer (Fig. 2).
Regarding claim 5, Kim et al. teach further comprising a metal gate stack that wraps around the first and second semiconductor channel members, wherein a portion of the metal gate stack is in contact with the dielectric feature (Figs. 2 & 3, element 120, paragraph 0036).
Regarding claim 6, Kim et al. teach wherein the second dielectric layer is spaced apart from the metal gate stack by the first dielectric layer (Fig. 2).
Regarding claim 7, Kim et al. teach further comprising a source/drain feature (Fig.2 , element 150) , wherein the first dielectric layer and the third dielectric layer of the dielectric feature are in contact with the source/drain feature (Fig. 2).
Regarding claim 8, Kim et al. teach wherein a composition of the third dielectric layer and a composition of the first dielectric layer are the same (paragraph 0045 discloses element 141 comprising of silicon nitride and paragraph 0055 discloses that the element 143 can comprise of a material different than element 142 such as silicon nitride).
Regarding independent claim 9, Kim et al. teach a semiconductor device comprising:
a first semiconductor channel member (Fig. 2, element 131) and a second semiconductor channel member (Fig. 2, element 132) over the first semiconductor channel member; and 
a first dielectric feature (Fig. 2, element 141) and a second dielectric feature (Fig. 2, element 142) disposed between the first semiconductor channel member and the second semiconductor channel member,
wherein each of the first dielectric feature and the second dielectric feature comprises a first dielectric layer (Fig. 2, element 141), a second dielectric layer (Fig. 2, element 142) and a third dielectric layer (Fig. 2, element 143), wherein the first dielectric layer and the third dielectric layer collectively wrap around the second dielectric layer (Fig. 2).
Regarding claim 10, Kim et al. teach wherein a dielectric constant of the first dielectric layer or a dielectric constant of the third dielectric layer is greater than a dielectric constant of the second dielectric layer (paragraph 0045, 0050-0052).
Regarding claim 11, Kim et al. teach wherein the first dielectric layer comprises silicon oxynitride, silicon carbonitride, silicon oxycarbide, or silicon oxycarbonitride, wherein the second dielectric layer comprises porous silicon oxycarbonitride or silicon oxide (paragraph 0045, 0050-0052).
Regarding claim 12, Kim et al. teach further comprising a metal gate stack (Figs. 2 & 3, element 120, paragraph 0036) that wraps around the first and second semiconductor channel members, wherein a portion of the metal gate stack extends between the first dielectric feature and the second dielectric feature (Figs. 1-4).
Regarding claim 13, Kim et al. teach wherein the second dielectric layers of the first and second dielectric features are spaced apart from the metal gate stack by the first dielectric layers (Fig. 2).
Regarding independent claim 21, Kim et al. teach a semiconductor device comprising:
a substrate (Fig. 2, element 110); 
a plurality of nanostructures (Fig. 2, elements 131 & 132) over the substrate; 
a source/drain feature (Fig. 2, element 150) coupled to the plurality of nanostructures; and 
a plurality of inner spacer features (Fig. 2, elements 141, 142 & 43) interleaving the plurality of nanostructures and disposed between a bottommost nanostructure of the plurality of nanostructures and the substrate (Fig. 2), 

wherein the second dielectric layer is spaced apart from the plurality of nanostructures or the substrate by the first dielectric layer (Fig. 2), 
wherein the second dielectric layer is spaced apart from the source/drain feature by the first dielectric layer and the third dielectric layer (Fig. 2).
Regarding claim 22, Kim et al. teach wherein the plurality of nanostructures are vertically stacked one over another (Fig. 2).
Regarding claim 23, Kim et al. teach a gate structure (Figs. 2 & 3, element 120, paragraph 0036) wrapping around each of the plurality of nanostructures, wherein the gate structure is spaced apart from the source/drain feature by the plurality of inner spacer features (Fig. 2).
Regarding claim 25, Kim et al. teach wherein the third dielectric layer is spaced apart from the plurality of nanostructures or the substrate by the first dielectric layer (Fig. 2).
Regarding claim 26, Kim et al. teach wherein a portion of the source/drain feature extends between two adjacent nanostructures of the plurality of nanostructures (Figs. 1-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006485) in view of Cho et al. (US 2018/0294331).
Regarding claim 14, Kim et al. teach wherein the first dielectric layer, the second dielectric layer and the third dielectric layer comprise carbon (paragraph 0045-0052).
Kim et al. do not explicitly disclose wherein a carbon content of the first dielectric layer or a carbon content of the third dielectric layer is greater than a carbon content of the second dielectric layer.
Cho et al. teach a carbon content of an inner spacer of a nanowire device can be relatively high (paragraph 0110). Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the carbon content and arrive at the claim 14 limitation. With respect to the limitations of Claim 14, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the carbon content through routine experimentation and optimization to obtain .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0006485) in view of Ando et al. (US 2019/0326395).
Regarding claim 24, Kim et al. teach the inner spacers comprising of oxide material.
Kim et al. do not explicitly disclose wherein the first dielectric layer and the third dielectric layer comprise aluminum oxide, zirconium oxide, tantalum oxide, yttrium oxide, titanium oxide, or lanthanum oxide, wherein the second dielectric layer comprises silicon oxide, silicon oxycarbonitride, silicon oxycarbide, or other low-k materials.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known aluminum oxide, silicon oxide etc. for inner spacer material as shown by Ando et al. in paragraph 0035, since it has been held In re Leshin, 125 USPQ 416.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2813